                   Case 21-00072       Doc 21     Filed 07/30/21     Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                      at Baltimore

IN RE:
DEDRE V. FEYIJINMI                            *       Case No.: 14-26170
       Debtor
                                              *       Chapter 13

*      *       *       *       *       *      *

DEDRE V. FEYIJINMI                            *
    Plaintiff
                                              *
v.
                                              *       Adv. Pro. No.: 21-00072
STATE OF MARYLAND
CENTRAL COLLECTION UNIT                       *
     Defendant
                    *                  *      *       *       *

       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
                             JUDGMENT

       The State of Maryland Central Collection Unit, by its attorneys, Brian E. Frosh, Attorney

General of Maryland; Susan C. Scanlon, Assistant Attorney General; and Michael D. Watts,

Staff Attorney; hereby moves this Court to deny Plaintiff’s Motion for Summary Judgment

pursuant to Fed. R. Civ. P. 56, made applicable to this adversary proceeding by Fed. R. Bankr. P.

7012, and in support thereof states:

                                              FACTS

       1.      This Court held a hearing on July 14, 2021, regarding Defendant’s Motion to

Dismiss Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6).

       2.      At the hearing, the Court inquired into the circumstances surrounding both the

state court’s initial entry of the probation before judgment (PBJ) and restitution, and the

subsequent expunction of the associated criminal records.



                                                  1
                  Case 21-00072        Doc 21     Filed 07/30/21   Page 2 of 5




       3.      Defendant could not provide the Court with all of the information it sought due to

lack of access to the in-question records.

       4.      The Court concluded the hearing by taking Defendant’s motion under advisement,

and directed Defendant to file a supplemental brief on or before September 13, 2021, that would

include the requested information. The Court entered an order reiterating this deadline on July

20, 2021.

       5.      Defendant contacted the Maryland Division of Parole and Probation (DPP) and

the Office of the State’s Attorney for Baltimore County (State’s Attorney) after the hearing for

help in complying with the Court’s order. Both entities informed Defendant, however, that they

could not provide assistance absent a court order pursuant to MD Code, Criminal Procedure, §

10-108(b)(1). Their position is understandable, given that MD Code, Criminal Procedure, §10-

108(a) prohibits a person from opening or disclosing information from an expunged record

absent a court order. A person who discloses information from an expunged record is subject to

prosecution and, upon conviction, can be sentenced to up to one year, required to pay a fine of up

to $1,000.00, or both. In addition, a state employee who is convicted under this statute can be

terminated.

       6.      Defendant, accordingly, filed an Emergency Motion to Set Immediate Hearing to

Open, Review, And Disclose Expunged Records For Limited Purpose of Pending Bankruptcy

Litigation in the Circuit Court for Baltimore County (Motion to Disclose) on July 26, 2021.

                                               STANDARD

       7.       Fed. R. Civ. P. 56 allows a court to grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact.

       8.      Summary judgment is only appropriate after adequate time for discovery, as a



                                                  2
                  Case 21-00072       Doc 21     Filed 07/30/21      Page 3 of 5




general rule. E.g., Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

       9.      A court must refuse summary judgment when the nonmoving party has not had

the opportunity to discover essential information to its opposition. Id. (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986)).

                                              ARGUMENT


       10.     The Court must deny Plaintiff’s Motion for Summary Judgment as Plaintiff’s

request directly contradicts the crux of the Court’s July 14, 2021, request and subsequent order.

       11.     Defendant is diligently undertaking the necessary steps to obtain the information

needed to comply with this Court’s request while simultaneously complying with the

requirements of Maryland’s expunction statute, MD Code, Criminal Procedure, § 10-101 et seq.

       12.     Defendant’s Motion to Disclose, contrary to Plaintiff’s assertion, does not seek to

unseal Plaintiff’s expunged criminal records to the public. Rather, Defendant carefully crafted

an order that limits the disclosure of information to CCU and permits representatives of the

agency to execute affidavits without repercussions for disclosing expunged information.

       13.     If the Circuit Court for Baltimore County grants Defendant’s narrowly crafted

request, the expunged records will not reappear on the State’s public database, nor will

prospective employers, educational institutes, or any other third-party entities seeking the

information have access to it.

       14.     Moreover, the benefits of expunction are not absolute and MD Code, Criminal

Procedure, § 10-108(b)(1) explicitly creates an avenue for limited disclosure upon a showing of

good cause. If Plaintiff wishes to challenge this disclosure, the Circuit Court for Baltimore

County is the proper venue.

                                                 3
                  Case 21-00072        Doc 21     Filed 07/30/21     Page 4 of 5




       15.      Given that Plaintiff has indicated her intent to ask the Circuit Court for Baltimore

County to stay any hearing on Defendant’s Motion to Disclose pending the outcome of her

Motion for Summary Judgment, Exhibit 1, p. 6, it is imperative that this Court immediately deny

Plaintiff’s motion so that it does not act to frustrate the time with which Defendant has to comply

with the Court’s order.

       16.      Plaintiff’s legal arguments regarding the proof of claim are by no means

dispositive to the central issue of the adversary proceeding (i.e., whether a PBJ constitutes a

conviction for the purposes of 11 U.S.C. § 1328(a)(3)). Nevertheless, Plaintiff will address the

merits of these arguments at the proper juncture when it files its supplemental brief as requested

by the Court.

       17.      Accordingly, and for the aforementioned reasons, Plaintiff’s Motion for Summary

Judgment should be denied.



                                                      Respectfully submitted,

                                                      BRIAN E. FROSH
                                                      ATTORNEY GENERAL OF MARYLAND


Dated: July 30, 2021                                  /s/ Michael D. Watts
                                                      Michael D. Watts # 21284
                                                      Staff Attorney

                                                      /s/ Susan C. Scanlon
                                                      Susan C. Scanlon #28832
                                                      Assistant Attorney General


                                                      Office of the Attorney General
                                                      Department of Budget & Management
                                                      300 W. Preston St., Rm 407
                                                      Baltimore, MD 21201
                                                      410-767-1234 (tel) 410-333-5887 (fax)

                                                  4
                 Case 21-00072      Doc 21    Filed 07/30/21      Page 5 of 5




                                                    michael.watts2@maryland.gov
                                                    susan.scanlon@maryland.gov
                                                    Attorneys for Defendant State of Maryland
                                                    Central Collection Unit




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 30, 2021, a copy of the foregoing Response to
Motion for Summary Judgment were served via ECF to all persons and entities entitled to
receive notice of electronic filing in this case:


                                                  Marie Lott Pharaoh
                                                  mariepharaoh@gmail.com




                                                    /s/ Michael D. Watts
                                                    Michael D. Watts
                                                    Staff Attorney




                                              5
